Name: Regulation (EEC) No 2468/72 of the Commission of 24 November 1972 determining collection, processing and storage centres for intervention on the market in raw tobacco
 Type: Regulation
 Subject Matter: trade policy;  agri-foodstuffs;  plant product;  distributive trades
 Date Published: nan

 Avis juridique important|31972R2468Regulation (EEC) No 2468/72 of the Commission of 24 November 1972 determining collection, processing and storage centres for intervention on the market in raw tobacco /* Unofficial translation */ Official Journal L 267 , 28/11/1972 P. 0001 - 0003 Finnish special edition: Chapter 3 Volume 5 P. 0037 Danish special edition: Series III Chapter 1966-1972 P. 0107 Swedish special edition: Chapter 3 Volume 5 P. 0037 English special edition: Series III Chapter 1966-1972 P. 0114 Greek special edition: Chapter 03 Volume 8 P. 0191 Spanish special edition: Chapter 03 Volume 6 P. 0140 Portuguese special edition Chapter 03 Volume 6 P. 0140 REGULATION (EEC) No 2468/72 OF THE COMMISSION of 24 November 1972 determining collection, processing and storage centres for intervention on the market in raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1467/701 of 20 July 1970 fixing certain general rules governing intervention on the market in raw tobacco and in particular Article 1 thereof; Whereas Article 1 of Regulation (EEC) No 1467/70 provides for the determination of intervention centres called "collection centres" and "processing and storage centres"; Whereas collection centres must be situated in areas where production of leaf tobacco is substantial and must offer temporary warehousing capacity for such tobacco; Whereas processing and storage centres must offer first processing and market preparation plants for leaf tobacco, and storage and preservation capacity for tobacco which has undergone first processing and market preparation; Whereas the intervention centres listed in the Annex to this Regulation have been selected in such a way as to satisfy all the above conditions; Whereas, because of the quantities of baled tobacco likely to be offered for intervention in Italy, the intervention agency in that Member State should be free to use the warehousing facilities available at each processing and storage centre as and when required ; whereas such warehouses may be concentrated in a limited regional area ; whereas it is therefore desirable that the number of warehouses available at each processing and storage centre in Italy should be indicated; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 The collection centres and the processing and storage centres referred to in Article 1 of Regulation (EEC) No 1467/70 shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1972. For the Commission, The President, S.L. MANSHOLT 1 OJ No L 164, 27.7.1970, p. 32. ANNEX >PIC FILE= "T0050870""PIC FILE= "T0050871">